DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on October 5, 2019. 
Claims 1-19 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. DE1020181245955, filed on October 5, 2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 2, 2020 and June 10, 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

evaluation device in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “determining positions of optical markers based on image data and determining the position and orientation of the end effector based on the position of the optical markers” (at least [0016]), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-12, 14-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Preisinger (US20180354130) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (US20090088897).
Regarding Claim 1 (and similarly Claim 8 and Claim 14), Preisinger discloses:
A device for acquiring a position and an orientation of an end effector of a robot, the robot having a robot arm including a plurality of axes coupled to one another by a plurality of joints, the end effector being arranged on a first end of the robot arm, a first optical marker being arranged on a first axis of the plurality of axes, a second optical marker being arranged on a second axis of the plurality of axes, and a first number of the plurality of joints being arranged between the end effector and the first axis and a second number of the plurality of joints being arranged between the end effector and the second axis, the first number being lower than the second number,
the device comprising: an optical sensor configured to acquire image data of the first optical marker and/or of the second optical marker; (“The imaging sensor 16 in or on the movement setting means 3 is typically formed by a camera unit 18 or a so-called CCD module. […] The imaging sensor 16 can be provided for detecting image data or for detecting a time sequence of image data in the form of a video sequence. The imaging sensor 16 can however also be provided for the data technical detection of the specific character or the identifier or data of such reference marks 19, 19′, 19″.” [0072])
a storage device storing a kinematic model of the robot arm; and (“Said mathematical modelling is preferably performed in the control device 4, 4′.” [0087] and also “According to one practical measure the movement setting means 3 can be formed by a standard, commercially available Smartphone or by a Tablet PC, on which components the corresponding software is implemented for executing the given method.” [0089])
an evaluation device configured, in a first case in which the first optical marker is visible to the optical sensor, to determine a first position of the first optical marker based on the image data and to determine the position and the orientation of the end effector based on the first position and (“The imaging sensor 16 can however also be provided for the data technical detection of the specific character or the identifier or data of such reference marks 19, 19′, 19″.” [0072])
in a second case in which the first optical marker is not visible to the optical sensor but the second optical marker is visible to the optical sensor, to determine a second position of the second optical marker based on the image data and to determine the position and the orientation of the end effector based on the second position and based on the kinematic model (“With reference to the respective image data of said cameras 30, 31, 32 recording the operating area of the industrial robot 2 and the operator or by the .
Although Preisinger does not explicitly recite “in a first case…” and “in a second case…” as recited in instant claims, as currently claimed, said limitations do not significantly differentiate a functional difference between using the first or second optical marker. For example, although Preisinger does not disclose using a different marker in the event of one being obstructed, neither do instant claims, i.e., nothing precludes the second optical marker from being used concurrently in the first case; additionally, Preisinger is capable of using either reference mark 19 or reference mark 19’ (second optical marker), see [0074].  Further, Preisinger discloses “best-possible tracking”, which, in the case where a particular marker is not visible, the tracking would be based on the visible markers and model, i.e., “in a second case…”.  Although it is believed Preisinger anticipates the claimed invention, as shown above, in the event that the Applicant disagrees with the rejection, Zhao is hereby provided in order to obviate the claimed invention, in the interest of compact prosecution.
Zhao discloses:
in a second case in which the first optical marker is not visible to the optical sensor but the second optical marker is visible to the optical sensor, to determine a second position of the second optical marker based on the image data and to determine the position and the orientation of the end effector based on the second position and based on the kinematic model. (“the tool tracking system 800 adaptively fuses visual information and robot kinematics in order to achieve robust, accurate and efficient tool tracking. The 
Although Zhao discloses specifically tracking tools with an imaging sensor and a kinematic model when the full pose of the tool is unknown, this same method could be implemented to track the full pose of the robot if portions of the robot are unknown to the imaging sensor (not visible). It would have been obvious to one skilled in the art at the time of filling to have modified Preisinger to include the teachings of Zhao to use image data and a kinematic model in order to identify the full pose of the robot when the robot is only partially visible.
Regarding Claim 2 (and similarly Claim 15), Preisinger does not disclose determining a relative position and a relative orientation of the end effector relative to the second position based on the kinematic model. However, Zhao discloses:
wherein the evaluation device is configured, in the second case, to determine a relative position and a relative orientation of the end effector relative to the second position based on the kinematic model. (“For updating the state information of a robotic instrument, the relative robot kinematics {dot over (k)}.sub.t 605 (where the dot above the k being used to represent that the relative or first-derivative measurements of the kinematics information) between time instances t to t+1 can be coupled into the state-space model 802.” [0091])
It would have been obvious to one skilled in the art at the time of filling to have modified Preisinger to include the teachings of Zhao to use image data and a kinematic model in order 
Regarding Claim 3 (and similarly Claim 16), Preisinger discloses:
the optical sensor is configured to acquire the image data of a third optical marker arranged on a third axis of the plurality of axes, a third number of the plurality of joints is arranged between the end effector and the third axis, the second number is lower than the third number, (FIG. 1, reference marks 19, 19’, 19” and “The imaging sensor 16 can be provided for detecting image data or for detecting a time sequence of image data in the form of a video sequence. The imaging sensor 16 can however also be provided for the data technical detection of the specific character or the identifier or data of such reference marks 19, 19′, 19″.” [0072])
Preisinger does not explicitly disclose using a third optical marker when the first and second optical markers are not visible, and determining a third position of the third marker to determine the position and orientation of the end effector based on the third position of the third marker and the kinematic model. However, Zhao discloses:
the evaluation device is configured (“An image analysis 806, 609 is performed comparing the synthesized images 810 of the robotic instrument with the observed images 1011.” [0126]), in a third case in which both the first and the second optical marker are not visible to the optical sensor but the third optical marker is visible to the optical sensor, to determine a third position of the third optical marker based on the image data and to determine the position and the orientation of the end effector based on the third position and based on the kinematic model. (“the tool tracking system 800 adaptively fuses visual information and robot kinematics in order to achieve robust, accurate and efficient tool tracking. The unknown full pose of a robotic instrument, at a time instant t, 
See explanation of claim 1 regarding “in a second case…” as this third case is similar and does not disclose a functional difference between using the first, second or third optical marker. It would have been obvious to one skilled in the art at the time of filling to have modified Preisinger to include the teachings of Zhao to use image data and a kinematic model in order to identify the full pose of the robot when the robot is only partially visible.
Regarding Claim 6, Preisinger discloses:
wherein the optical sensor includes a plurality of cameras. (FIG. 2, cameras 30, 31, 32)
Regarding Claim 7 (and similarly Claim 19), Preisinger discloses:
wherein the evaluation device is further configured to receive control commands from a control device in order to control the robot arm and, in the second case, to determine the position and the orientation of the end effector based on the second position, based on the kinematic model and based on the control commands. (“It can be advantageous if the control commands, which are based on a setting by the movement setting means 3 to be controlled by hand, are converted essentially instantaneously by the industrial robot 2, in particular in real-time, into corresponding movements or sequence changes” [0056]; [0110])
Regarding Claim 9, Preisinger discloses:
wherein the robot arm has six axes. (FIG. 1, industrial robot 2 with 6-DOFs)
Regarding Claim 10, Preisinger discloses:
wherein none of the plurality of joints is arranged between the end effector and the first axis. (FIG. 1, end effector 24)
Regarding Claim 11, Preisinger discloses:
wherein at least one of the plurality of joints is arranged between the end effector and the second axis. (FIG. 1, articulated arm 21)
Regarding Claim 12, Preisinger discloses:
wherein the first optical marker is arranged on the end effector. (FIG. 1, reference mark 19)
Claim(s) 4-5, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preisinger (US20180354130) in view of Zhao (US20090088897) as applied to claims 1, 8 and 14, and further in view of Keller (US20200016758).
Regarding Claim 4 (and similarly Claim 17), neither Preisinger nor Zhao explicitly disclose determining a fourth position of the first optical marker based on the kinematic model and calibrating the kinematic model based on a comparison of the first position with the fourth position. However, Keller discloses:
wherein the evaluation device is configured to determine a fourth position of the first optical marker based on the kinematic model, and to calibrate the kinematic model based on a comparison of the first position with the fourth position. (“The manipulator and/or the end effector may comprise at least one marker, which is equipped to be captured by the imaging device, and wherein the marker is also captured in capturing the image.” [0034] “The actual pose of the manipulator is determined on the basis of the captured image, and a deviation between the target pose and the actual pose is determined. The deviation is a measure of the absolute accuracy. If the repeat accuracy 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Preisinger and Zhao with Keller in order to calibrate the robot system in the event of positional deviations between the real robot and the model as taught by Keller in [0012], [0074-0075].
Regarding Claim 5 (and similarly Claim 18), neither Preisinger nor Zhao explicitly disclose determining a fifth position of the second optical marker based on the kinematic model and calibrating the kinematic model based on a comparison of the second position with the fifth position. However, Keller discloses:
wherein the evaluation device is configured to determine a fifth position of the second optical marker based on the kinematic model, and to calibrate the kinematic model based on a comparison of the second position with the fifth position. (“The manipulator and/or the end effector may comprise at least one marker, which is equipped to be captured by the imaging device, and wherein the marker is also captured in capturing the image.” [0034] “The actual pose of the manipulator is determined on the basis of the captured image, and a deviation between the target pose and the actual pose is determined. The deviation is a measure of the absolute accuracy. If the repeat accuracy is to be improved, then the target pose may be a pose approached previously and need not be determined by exact coordinates in space. Calibration parameters are then 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Preisinger and Zhao with Keller in order to calibrate the robot system in the event of positional deviations between the real robot and the model as taught by Keller in [0012], [0074-0075].
Regarding Claim 13, neither Preisinger nor Zhao explicitly disclose the robot including a tactile and/or an optical measurement sensor on the end effector. However, Keller discloses:
wherein the robot further includes a tactile and/or an optical measurement sensor arranged on the end effector. (“To do so, the manipulator may be disposed at a known distance and/or in a known orientation in relation to the imaging device. This can be achieved, for example, by fixedly connecting the manipulator to the imaging device or by fixedly anchoring the manipulator and the imaging device in a known position.” [0024])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Preisinger and Zhao with Keller in order to enable the robot to sense external environment with its end effector, as taught by Keller in [0017-0022].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664